Citation Nr: 0624292	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  05-25 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from February 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.


FINDING OF FACT

The veteran does not have a current diagnosis PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
December 2003, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that a VCAA letter dated in January 2004 
instructed veteran regarding the evidence necessary to 
substantiate his claim and requested that he identify 
evidence in support of it.  The veteran was told how VA would 
assist him in obtaining evidence supportive of his claim.  
The veteran was asked to complete a questionnaire pertaining 
to his claim for PTSD.  The veteran's claim was initially 
adjudicated via a March 2004 rating decision.  

An August 2005 letter discussed the law pertaining to service 
connection for PTSD and the evidence of record.  It 
reiterated that VA was responsible for obtaining various 
types of evidence and that VA would make reasonable efforts 
to obtain other types of sufficiently identified evidence.  
The veteran's claim was subsequently readjudicated and a 
statement of the case was issued in November 2005.

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, identified VA and private treatment records have 
been associated with the record.  The veteran was scheduled 
for a hearing before a decision review officer at the RO but 
failed to report for that hearing.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Analysis

Initially, the Board notes that the veteran did not engage in 
combat with the enemy.  The veteran's service personnel 
records do not show that he received any citations or awards 
for participation in combat with the enemy, such as the 
Combat Infantryman Badge, Purple Heart, or similar citation.  
See 38 C.F.R. § 3.304(f).  His military occupational 
specialty was automotive mechanic.  Therefore, the provisions 
of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).

In May 1946, the veteran complained of chest pain.  A 
hospitalization summary shows that the veteran had 
intermittent, recurrent, mild, transitory pain in the region 
of the sixth interspace on the anterior left chest.  The 
provider indicated that no disease was found on physical 
examination and laboratory workup.  The veteran was 
discharged to duty for separation.  On discharge physical 
examination in May 1946, the examiner noted psychogenic 
cardiovascular symptoms.

VA outpatient treatment records do not reflect any treatment 
for PTSD or other acquired psychiatric disorders.

The veteran submitted his claim of entitlement to service 
connection for PTSD in December 2003.

A January 2004 report from the Santa Fe, New Mexico Vet 
Center reflects the veteran's report of his experiences in 
France.  The author, a social worker, indicated that the 
stories and symptoms reported by the veteran seemed 
consistent with a diagnosis of PTSD.  

A VA examination was conducted in March 2004.  The examiner 
noted that various psychometric tests were administered, to 
include the Mississippi Scale for Combat-Related PTSD, a PTSD 
checklist, the Beck Depression Inventory and the Beck Anxiety 
Inventory.  The veteran reported sleep problems, intrusive 
memories, and irritability.  He stated that the symptoms had 
been present for years but had been worse in the previous 
couple of years.  He denied history of psychiatric care.  The 
veteran's military history was reviewed.  He reported seeing 
wounded and killed servicemen, including one incident in 
which an infantryman was begging to be killed due to the 
severity of his wounds.  The veteran indicated that he held 
the head of this serviceman as he died, and that the 
experience was his most distressing stressor.  He also 
reported that he observed the liberation of concentration 
camps and the terrible conditions of the internees at those 
camps.  The veteran stated that he drank heavily from his 
military discharge until the 1960s.  The examiner concluded 
that the veteran's psychosocial functioning after military 
service was generally good, and that the extent of social and 
occupational impairment over the previous 12 months had been 
mild to moderate due to depression and anxiety symptoms.  He 
noted that behavioral, cognitive, social, affective, and 
somatic changes linked to the veteran's reported stressors 
included recurrent and intrusive distressing memories and 
dream, avoidance, difficulty falling and staying asleep, 
difficulty concentrating, and irritability.  The examiner 
indicated that, with regard to the presence and level of 
symptomatology, the psychometric findings were inconsistent 
with information provided by the veteran during the 
diagnostic and social history interview.  He noted that the 
level of reporting on the psychometric testing was greater 
than that during the interview.  He indicated that based on 
the interview alone, the veteran did not meet the criteria 
for PTSD, even though the scores on the testing placed the 
veteran in the category of normative patient samples known to 
have PTSD.  He also noted that the veteran's scores on the 
Beck tests indicated severe depression and anxiety, and that 
the scores were in excess of the amount of distress reported 
during the interview.  He concluded that given such 
inconsistencies, conclusions about a PTSD diagnosis based on 
the psychometric findings could not be advanced.  The 
diagnoses were depressive disorder not otherwise specified, 
and anxiety disorder not otherwise specified.  The examiner 
stated that due to the discrepancy between psychometric 
information and interview information, it was not possible to 
diagnose the veteran with PTSD.  He pointed out that during 
the interview, the veteran did not indicate sufficient 
disturbance to meet all criteria for PTSD or for major 
depressive disorder.  He noted that the veteran appeared to 
be suffering from some mild to moderate impairment related to 
depressed mood and anxiety which, at times, seemed to be 
worsened by memories of what occurred during World War II.  

An April 2004 report from R.G.H., M.D. indicates that the 
veteran was seeking service connection.  He reviewed the 
veteran's military history and noted the veteran's report of 
dreams and nightmares of combat and war experiences.  The 
veteran indicated that he had been nervous since his return 
from the war, and that he was upset by loud noises or 
funerals.  The veteran's wife reported that he was nervous 
and irritable.  The veteran endorsed depressive thoughts, 
crying spells, and a feeling of sadness.  The diagnosis was 
chronic PTSD.  Dr. H. concluded that the veteran suffered 
from PTSD as a result of his military service during World 
War II.

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
veteran does have the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  

In reaching its conclusion, the Board has noted that evidence 
in the record indicates a diagnosis of PTSD.  Such evidence 
includes the report from Dr. H. and a letter from the Vet 
Center.  None of this evidence, however, provides any 
discussion of the underlying basis for a diagnosis of PTSD.  
It is completely unclear, based on review of the record, 
whether these diagnoses of PTSD are based upon appropriate 
examination or testing.  The Court has clearly established 
that merely conclusory statements or those without reasoning 
may be accorded little probative value or may be viewed as 
not competent in certain circumstances.  Mauerhan v. 
Principi, 16 Vet. App. 436 (1992).  A mere statement of 
opinion, without more, does not provide an opportunity to 
explore the basis of the opinion.  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).

The Board also observes that comprehensive testing and 
examination in March 2004 resulted in no diagnosis of PTSD.  
The report of the March 2004 VA examination does indicate 
that the veteran had PTSD symptomatology.  However, no 
diagnosis of PTSD was made as a result of those evaluations, 
and the examiner specifically discussed why he did not assign 
a diagnosis of PTSD.  The examiner concluded, instead, that 
the veteran's clinical picture was more compatible with 
depressive and anxiety disorders, and noted that the 
psychometric test results were not reliable.  

While there is a conflict as to the veteran's psychiatric 
diagnosis, the Board concludes that the opinion of the VA 
examiner is far more convincing than the references to PTSD 
contained in the report from Dr. H. and the Vet Center 
statement.  Again, those records fail to fully discuss the 
underlying basis for a diagnosis of PTSD, while the VA 
examiner has set forth his rationale for determining that the 
veteran does not suffer from PTSD.  The more probative 
evidence establishes that the veteran does not have PTSD, 
therefore, service connection cannot be granted.

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


